               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                                 2:18-cr-219

Victor Manuel Dominguez, Jr.

                                ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 28) that the
defendant’s guilty plea be accepted.          The court accepts the
defendant’s plea of guilty to Count 1 of the information, as
amended, and he is hereby adjudged guilty on that count. The court
will defer the decision of whether to accept the plea agreement
until the sentencing hearing.


Date: December 11, 2018           s\James L. Graham
                            James L. Graham
                            United States District Judge
